Citation Nr: 1610003	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  08-23 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cervical and thoracic spine arthritis, to include as secondary to service-connected disabilities.  

2.  Entitlement to an initial rating in excess of 10 percent for right shoulder scapulo-thoracic crepitus and bursitis, prior to December 19, 2012, and in excess of 20 percent disabling therefrom.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for fibromyalgia.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for neurological deficit of the left upper extremity (LUE).  

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for musculoskeletal condition.

6.  Entitlement to an initial increased rating for painful scar of the left shoulder, currently evaluated as 10 percent disabling.

7.  Entitlement to an initial increased rating for nonlinear scar of the left shoulder, currently evaluated as noncompensably disabling.

8.  Entitlement to an increased rating for chronic left shoulder pain, status post superomedial partial scapular resection, currently evaluated as 10 percent disabling.

9.  Entitlement to service connection for right arm neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to December 2003.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which originally had jurisdiction over the appeal, and the RO in Pittsburgh, Pennsylvania, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

In August 2011, the Veteran testified before a Decision Review Officer (DRO) in Pittsburgh, Pennsylvania.  A transcript of that hearing is in the claims file.  A Travel Board hearing was held in March 2012 in Pittsburgh, Pennsylvania, before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is also of record.  

During the pendency of this appeal, by rating action in June 2015, the RO denied numerous claims to include those listed as issues number 3 through 9 on the title page herein.  In December 2015, the Veteran timely submitted a notice of disagreement (NOD) with those denials.  A statement of the case (SOC) has not been issued addressing these issues.  In accordance with 38 C.F.R. §§ 19.26, 19.30 (2015), unless the matter has been resolved by a grant of benefits or the NOD is withdrawn by the appellant or his representative, the agency must prepare and issue a SOC, and a remand is necessary as to these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issues listed as numbers 3 to 9 on the title page herein are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's cervical and thoracic spine arthritis is not related to his active military service or to service-connected right or left shoulder disorders.  

2.  For the period prior to August 4, 2010, the Veteran's right shoulder disorder was manifested by full forward elevation.

3.  The medical evidence of record shows that upon VA examination on August 4, 2010, the Veteran's right shoulder approximated limitation of motion to shoulder level.  

4.  From August 4, 2010, the Veteran's right shoulder motion did not approximate limitation to 25 degrees from his side.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical and thoracic spine arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

2.  The criteria for an initial rating in excess of 10 percent for right shoulder scapulo-thoracic crepitus and bursitis, prior to August 4, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5201 (2015).  

3.  The criteria for an initial rating of 20 percent for right shoulder scapulo-thoracic crepitus and bursitis, from August 4, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015).  

4.  The criteria for an initial rating in excess of 20 percent for right shoulder scapulo-thoracic crepitus and bursitis, from August 4, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5201 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (dated in January 2008, November 2008, December 2008, March 2009, July 2010, November 2010, May 2013, and June 2013) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in almost all of the VCAA letters listed above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The appellant was afforded the opportunity to testify before a DRO in January 2011 and before a VLJ in January 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2015) requires that the DRO and/or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the DRO and VLJ elicited testimony necessary to determine the nature of the appellant's claims regarding entitlement to service connection and for an increased rating.  In addition, the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).  

The Board further notes that the Veteran was accorded VA medical examinations in May 2015 wherein the examiner provided the medical information addressing the right shoulder and the appropriate rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a VA medical examination was conducted in October 2015 which, as detailed below, included an opinion addressing the etiology of the Veteran's cervical and thoracic condition.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Adequate rationale was provided for the medical opinion.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In addition, certain chronic diseases (e.g., arthritis) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2015).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

The Veteran is seeking service connection for arthritis of the cervical and thoracic spine.  His primary argument is that these disorders were caused or aggravated by his service-connected bilateral shoulder disorders.  In addition to the right shoulder disorder for which an increased rating is on appeal, it is noted that service connection is in effect for chronic left shoulder pain, status post superomedial partial scapular resection, currently evaluated as 20 percent disabling.  For thoroughness and to give the Veteran every opportunity to establish service connection, the Board will also consider whether service connection for these disorders is warranted based on direct incurrence.  

Historically, the STRs reflect that during service, the Veteran had left shoulder problems for which he underwent surgery.  He also had occasional right shoulder problems.  

Shortly after service, in a January 2004 rating decision, service connection was established for chronic left shoulder pain, status post superomedial partial scapular resection, and a 20 percent rating was assigned.  Service connection was also established for migraine headaches and for a fracture of the 4th metacarpal of the right hand.  Service connection was granted for right shoulder scapula-thoracic crepitus and bursitis in a September 2008 rating decision.  

Post service records reflect that the Veteran has been shown to have mild degenerative changes in the cervical spine.  Specifically, it is noted that VA March 2009 cervical spine X-ray showed mild degenerative changes with marginal osteophyte formation and sclerosis with relative narrowing of disc space.  There was mild right C4-C5, C5-C6, and C6-C7 neural foraminal narrowing.  The left neural foramina were patent.  

VA records include a VA examination in August 2010.  There was limited range of motion (ROM) in both shoulders, and the final diagnoses included chronic left superomedial partial scapular resection with surgical scar and residual pain and right shoulder scapulothoracic crepitus and bursitis. 

A VA physician's assistant has submitted statements (July 2010 and August 2011) indicating that the Veteran continues to be seen for shoulder symptoms, as well as cervical spine complaints.  She stated that his medical history included shoulder surgery and that he had a history of degenerative arthritis "because of this."  She reiterated that his arthritis did not start until after the scapular surgery in 2002.  

The Veteran reiterated at the Travel Board hearing in March 2012 that he continued to be seen for his shoulder and cervical spine complaints.  (Hrg Tr. at pg. 16.)  He also testified that his condition had worsened since last examined.  (Hrg. Tr. at p. 7.)  Also of record is an August 2011 statement as provided by the Veteran's spouse.  She stated that his shoulder and back pain had kept him from enjoying activities such as running, hiking, and swimming.  She frequently gave the Veteran massages to reduce his pain, but these only helped minimally.  In a statement added to the record in August 2011, his supervisor at work noted that the Veteran was a good employee but sometimes missed work due to various complaints to include limited movements and pain in his upper arms.  

The Veteran was afforded a VA examination in January 2013.  At that time, it was noted that X-rays of the cervical and thoracic spine were normal, with the exception of straightening of the spine (loss of normal cervical and lumbar lordosis).  The examiner opined that the veteran had chronic neck and back pain resulting in diminished ROM.  The examiner found the Veteran to be globally deconditioned and stiff, which were exacerbated by obesity and smoking.  

VA records include a January 2015 magnetic resonance imaging (MRI) of the cervical spine.  The findings included C2-C3 disc osteophyte complex with mild stenosis of the left neural foramen.  There was C3-C4 disc osteophyte complex with flattening of the thecal sac anteriorly.  There was moderate right and severe left neural foraminal narrowing.  There was C4-C5 disc osteophyte complex without spinal canal stenosis.  There was bilateral mild neural foramen narrowing.  In May 2015, the Veteran was seen for neck pain.  The examiner reviewed the MRI and opined that while there was some neuroforaminal narrowing, he saw no significant cord compression.  He told the Veteran that he did not really see anything on MRI scan that fully explained his symptoms.  VA neurological examination in May 2015 included opinion that peripheral nerve symptoms were not the result of bilateral shoulder condition but rather related to cervical spine DJD.  (It is noted that service connection was denied for the Veteran's neuropathy complaints in a June 2015 rating decision.)  

Upon VA examination in October 2015, it was noted that the claims file was reviewed and the Veteran underwent examination.  The final diagnosis was DJD of the spine (cervical and thoracic).  It was the examiner's opinion that there was no medical evidence to support the claim that the Veteran's cervical and thoracic degenerative arthritis was caused by, secondary to, or aggravated by or the result of the Veteran's military service, to include as secondary to his bilateral shoulder disorders or treatment of those conditions, or any other of the Veteran's service-connected disabilities (migraines, right hand fracture, or scars).  For rationale, it was noted that the Veteran's mild degenerative changes in the cervical and thoracic spine were diagnosed more than 5 years after military service and were more likely attributable to the natural aging process, everyday wear and tear, and the Veteran's obesity.  She further pointed out that the shoulder, neck, and back were separate anatomical joints that had separate and distinct pathological processes.  

Analysis

Based on a longitudinal review of the record, the Board finds that direct or presumptive service connection is not warranted for the Veteran's cervical/thoracic spine disorder.  Specifically, the Veteran has not indicated that he experienced an ongoing cervical/thoracic spine disorder since his discharge from the service.  The first post-service reference to any treatment for a cervical spine disorder was not shown until approximately 2009.  Accordingly, the evidence of record shows that this treatment occurred years after the Veteran separated from active military service in December 2003.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Moreover, there is medical opinion of record as summarized above (VA exam report of October 2015) indicating that the Veteran's cervical/thoracic spine arthritis was not related to his military service.  She noted that the arthritis was not noted until over five years after discharge.  

The Board also finds that service connection for a cervical/thoracic spine disorder is not warranted on a secondary basis.  The October 2015 VA examiner found that the Veteran's cervical and thoracic spine arthritis was not likely caused by, secondary to, aggravated by or the result of his bilateral shoulder disorders because such was more likely attributable to the natural aging process, everyday wear and tear, and his obesity.  For additional corroborating rationale, she noted that the shoulder, neck and back were separate anatomical joints with separate and distinct pathological processes.  Her medical opinions are highly probative regarding the relationship between the Veteran's cervical/thoracic spine disorder and his service-connected shoulder disorders.  

Although it may be argued that the 2010 and 2011 statements by the physician's assistant provide a positive link between the Veteran's cervical spine disorder and his military service, the Board finds that those opinions are of little probative value because the physician's assistant failed to provide any rationale in support of her opinion, and he did not indicate what evidence was considered when she made her medical determination.  In contrast, the Board finds that the medical opinions provided by the October 2015 VA examiner are most probative.  She reviewed the claims file and examined the Veteran before providing a well-supported medical opinion addressing the negative relationship between the Veteran's current cervical/thoracic spine disorder and his military service, to include whether the current spine disorder was aggravated or secondary to bilateral shoulder disorders.  Thus, service connection for a cervical and thoracic spine disorder on a direct and/or secondary basis is not warranted.  

Although the Veteran contends that his bilateral shoulder disorders caused or aggravated his cervical/thoracic spine disorder, the Veteran's statements as to the etiology of such cannot be considered competent evidence that is sufficient to support a claim of entitlement to service connection on a direct or secondary basis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (finding that medical causation involves questions that are beyond the range of common experience and common knowledge and require special knowledge and experience).  Such a determination of etiology in the present case is beyond the knowledge and expertise of a lay person.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for cervical/thoracic spine arthritis, to include as secondary to service-connected bilateral shoulder disorders, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to DC 5201, limitation of motion of the major arm at shoulder level (90 degrees) warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of motion midway between the side and shoulder level (45 degrees).  Limitation of motion of the major arm to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71(a) (2015), DC 5201.  

Normal ROM of the shoulder is from 0 to 180 degrees on flexion and abduction, and 0 to 90 degrees on internal and external rotation.  38 C.F.R. § 4.71, Plate I (2015).  

The record shows that the Veteran identifies as right handed.  Therefore his right shoulder/arm is his dominant (major) upper extremity, and the rating criteria for the major arm will be considered.  The Board will consider whether a higher rating is warranted under Code 5201 for both rating periods as higher ratings are potentially available under this Code.  The Board also notes that assigning separate ratings under Code 5201 and Code 5019 (bursitis) is impermissible as it would amount to pyramiding.  See 38 C.F.R. § 4.14 (2015).  For this same reason, assigning a separate rating under Code 5003 (for arthritis of the shoulder), along with a rating under Code 5201, or in addition to the rating under Code 5019, is also impermissible.  Id.  

Background

As previously noted, service connection was established for right shoulder scapulo-thoracic crepitus and bursitis in a September 2008 rating decision.  A 10 percent rating was assigned based primarily upon April 2008 examination findings, to include ROM as follows:  Forward elevation was to 180 degrees.  Abduction was to 150 degrees.  Internal rotation was to 90 degrees and external rotation was to 70 degrees.  His movements were accompanied by pain.  

When the Veteran was examined by VA on August 4, 2010, there was limited ROM in the shoulders.  The Veteran reported flare-ups of right shoulder pain on a daily basis to a level of 4 to 5 that could last from 6 hours to all day.  The Veteran had difficulty pulling on a shirt due to his shoulder conditions.  He had trouble carrying a full load of laundry.  

ROM testing results were listed as follows:

The veteran had 0 to 90 degrees of forward flexion, with pain.  The veteran was -90 degrees of forward flexion.  The veteran had abduction from 0 to 90 degrees, with pain.  The veteran was -90 degrees of abduction.  The veteran had 0 to 30 degrees of external rotation, with pain.  The veteran was -60 degrees of external rotation.  The veteran had 0 to 20 degrees of internal rotation, with pain.  The veteran was -70 degrees of internal rotation.  The veteran did have increased pain with repetitive range of motion.  He had no increased weakness, decreased endurance, or incoordination following repetitive range of motion.  He had no change in degrees of range of motion following repetitive range of motion.  

At the August 2011 hearing, the Veteran testified that he missed approximately 80 hours in the past year due to his right shoulder problems.  (Hrg. tr. at pg. 7.)  In her statement of record from 2011, the Veteran's wife attested to the fact that his right shoulder condition affected his ability to enjoy activities of daily living.  

Upon VA right (dominant) shoulder examination in December 2012, the Veteran reported flare-ups of pain with changing weather.  ROM testing showed shoulder flexion and abduction of 0 to 90 degrees, with objective evidence of pain at 60 degrees.  There was no additional limitation of motion on repetition.  There was functional loss and/or functional impairment identified as less movement than normal and pain on movement.  There was no localized tenderness or pain on palpitation.  Muscle strength testing was 4/5 active movement against some resistance.  There was no ankylosis of the shoulder joint.  The Veteran was unable to perform specific tests for rotator cuff conditions.  There was a history of mechanical symptoms (clicking, catching) noted.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joints.  The examiner opined that the Veteran had an acromioclavicular (AC) or other impairment of the clavicle or scapula, identified as snapping scapula.  It was noted that X-rays did not show degenerative arthritis in the right shoulder.  

Based on the findings made at the December 2012 VA examination, the 10 percent rating in effect for the service-connected right shoulder was increased to 20 percent.  This was primarily based on limited ROM of the right arm at shoulder level.  See February 2013 rating decision.  

Subsequently dated VA treatment records reflect that the Veteran's right shoulder complaints.  He underwent additional VA examination in May 2015.  At that time, the Veteran reported increased right shoulder pain.  He took numerous medications for relief.  The pain was an aching type, and he sometime did not want to get out of bed due to pain.  He referred to this as flare-ups that occurred every couple of months.  There was no functional loss or functional impairment due to repetitive use.  ROM of the right shoulder was from 0 to 140 degrees of flexion.  Abduction was from 0 to 150 degrees.  External rotation was from 0 to 50 degrees, and internal rotation was from 0 to 70 degrees.  

Analysis

Prior to December 19, 2012, ROM of the right (major) arm was shown to be to midway to the side and shoulder level or less as evidenced by the ROM findings at the VA examination on August 4, 2010.  At that time, the Veteran's flexion and abduction were limited to 90 degrees, with pain.  Thus, it is concluded by the Board that the Veteran met the criteria for a 20 percent rating from that date.  Such a degree of limitation of motion is not demonstrated for the period from October 3, 2007 (the effective date of service connection and assignment of a 10 percent rating) to August 3, 2010.  On examination in April 2008, forward elevation was to 180 degrees, though movement was accompanied by pain.  The Board finds no basis for a rating in excess of 10 percent during this period.

Findings made subsequent to August 4, 2010, for example, at the May 2015 examination, do not provide a basis for a rating in excess of 20 percent.  Limitation of motion to midway between side a shoulder level is required for the next higher rating of 30 percent.  This is simply not shown, even with his complaints of pain.  There are no medical findings in the record to show that the Veteran's major right shoulder extremity is limited to midway between the side and shoulder leve.  Thus, an increased rating of 30 percent is not warranted.  

The Board has also considered whether a higher rating could be assigned under other rating codes applicable to disability of the shoulder.  However, as ankylosis and impairment of the humerus, scapula or clavicle within the meaning of these other rating codes are not shown, such codes are not applicable.  38 C.F.R. § 4.71a, DC 5200, 5202, 5203.  The Board also notes that although the Veteran has complained at times of pathology, including numbness, in the lower portions of the right arm and hand, the weight of the competent and probative evidence does not show that this pathology is related to the Veteran's service-connected right shoulder disability and these other body parts are not subject to service-connected compensation.  Additionally, as noted earlier, service connection has been denied separately for his neuropathy complaints.  

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As described above, the manifestations of the Veteran's right shoulder condition are contemplated by the schedular criteria set forth in DC 5201, granting the Veteran compensation for limitation of ROM.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected right shoulder, such that he is adequately compensated for "considerable loss of working time ... proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  The Veteran has also not reported symptoms that are not encompassed by the rating schedule.  Similarly, the combined effect of service-connected disabilities has been considered, especially the disorder of the left shoulder.  The Veteran's upper extremity disabilities are both rated on the basis of limitation of motion.  He experiences flare-ups of symptoms of one shoulder that are not necessarily related to the other shoulder.  He must avoid overhead work, but this is independent of the collective impact of service-connected disabilities.  See May 2015 VA examination.  Johnson v. McDonald, 762 F.3d 1362 (fed. Circ. 2014).  In sum, there is no indication that the average industrial impairment from the service-connected disability or disabilities would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.  


ORDER

Entitlement to service connection for cervical and thoracic spine arthritis as secondary to service-connected disabilities is denied.  

Entitlement to an initial rating in excess of 10 percent for right shoulder scapulo-thoracic crepitus and bursitis, for the period prior to August 4, 2010, is denied.

Entitlement to an initial rating of 20 percent for right shoulder scapulo-thoracic crepitus and bursitis is granted from August 4, 2010, subject to controlling regulations applicable to the payment of monetary benefits, but a rating in excess of 20 percent from that date forward, is denied.  


REMAND

As reported earlier, in June 2015, the RO denied service connection for fibromyalgia and for the issues listed as numbers 3 to 9 on the title page herein.  The Veteran submitted a statement shortly thereafter that has been interpreted as a timely NOD with the denials of those issues.  

A SOC has not been sent to the Veteran regarding these issues.  In Manlincon, supra, the Court indicated that in a case in which a veteran expressed disagreement in writing with a decision by an agency of original jurisdiction and the agency of original jurisdiction failed to issue an SOC the Board remanded the matter for issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The AOJ should undertake all actions required by 38 C.F.R. § 19.26 (2015), including issuance of an SOC, so that the Veteran may have the opportunity to complete an appeal on the issues identified as numbers 3 through 9 on the title page herein (if he so desires) by filing a timely substantive appeal.  

Thereafter, if a substantive appeal has been filed, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no other action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


